Appeal from a judgment of the County Court of Ulster County, rendered February 11, 1971 upon a verdict convicting defendant of the crime of petit larceny. Appellant, a college professor, was indicted on January 31, 1969, and charged with the crime of petit larceny. The trial record indicates that the basis of the indictment was the alleged theft of two spoilt shirts of the total value of $6 from a department store. At the trial four witnesses testified as to appellant’s good character. Appellant contends that the trial court’s charge concerning the weight to be accorded evidence of his good character constitutes reversible error. No exceptions were taken to the charge. Appellant’s counsel then made several requests to charge on the issue of good character which the court refused to charge on the ground that it had already charged the same or that the court refused to charge in “those specific words”. Again no exceptions were taken to the refusal of the requests to charge. The trial court’s *637charge correctly stated the rule of law applicable to evidence of good character and appellant’s argument is without merit. (People v. Trimarchi, 231 N. Y. 263; People v. Johnson, 5 N Y 2d 1000.) Assuming the trial court’s charge and refusal to charge as requested were erroneous, appellant’s failure to take an exception to the charge or to the refusals to charge as requested precludes review of the question. (Code Grim. Pro., § 420-a; People v. Reynolds, 25 N Y 2d 489; People v. Simons, 22 N Y 2d 533.) Judgment affirmed. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.